UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-54095 L2 Medical Development Company (Exact name of registrant as specified in its charter) Nevada 27-2969241 (State of incorporation) (IRS Employer ID Number) 13050 Pennystone Drive, Farmers Branch, TX 75244 (Address of principal executive offices) (903) 952-7100 (Issuer's telephone number) SMSA Katy Acquisition Corp., 12890 Hilltop Road, Argyle, TX 76226 (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES xNO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:August 8, 2012: 10,030,612 Transitional Small Business Disclosure Format (check one):YES oNO x L2 Medical Development Company Form 10-Q for the Quarter ended June 30, 2012 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 - Controls and Procedures 15 Part II - Other Information Item 1 - Legal Proceedings 16 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 - Defaults Upon Senior Securities 16 Item 4 - Mine Safety Disclosures 16 Item 5 - Other Information 16 Item 6 - Exhibits 16 Signatures 16 2 Part I - Financial Information Item 1 - Financial Statements L2 Medical Development Company
